

116 HR 4352 IH: Supporting Kinship Connections Act
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4352IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Ms. Bass (for herself, Mr. Langevin, Mr. Bacon, Mrs. Lawrence, and Mr. Mitchell) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend part B of title IV of the Social Security Act to provide grants to develop and enhance, or
			 to evaluate, kinship navigator programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Kinship Connections Act. 2.FindingsCongress makes the following findings:
 (1)2,500,000 children in the United States are living in kinship care with grandparents or other relatives.
 (2)With the rise of substance abuse, including heroin and other opioid-use, more kin caregivers are stepping up to raise children who are in need of foster care and permanent homes.
 (3)Grandparents and relatives residing in urban, rural, and suburban households in every county of the United States have stepped forward out of love and loyalty to care for children during times in which parents are unable to do so.
 (4)Kinship caregivers provide safety, promote well-being, and establish stable households for vulnerable children.
 (5)Kinship care enables a child to maintain family relationships and cultural heritage and remain in the community of the child.
 (6)Kinship care is a national resource that provides loving homes for children at risk. (7)Kinship caregivers face daunting challenges to keep countless children from entering foster care.
 (8)Kinship navigator programs have been shown to proactively provide support to kinship caregivers in an effort to avert crises and potentially prevent more costly services.
 (9)Kinship placement decreases the likelihood that children will run away and end up on the streets where they are at risk of trafficking.
 (10)Children in kinship placements are less likely to be moved from placement to placement. (11)Children in kinship placements are less likely to struggle with behavioral health and less likely to be maltreated.
			3.Grants to develop, enhance, or evaluate kinship navigator programs
 (a)In generalSection 427 of the Social Security Act (42 U.S.C. 627) is amended to read as follows:  427.Kinship navigator program grants (a)AuthorityThe Secretary shall make grants to States, to Indian tribes, tribal organizations, or tribal consortia, and to community-based organizations to develop and enhance kinship navigator programs, or to evaluate such programs, in order to promote the use of kinship navigator programs by all such entities, and to advance the knowledge and use of kinship navigator programs that meet—
 (1)the evidence-based practices criteria to qualify for payments under section 474(a)(7); and (2)the requirements described in subsection (b)(1) of this section.
							(b)Program requirements
 (1)Mandatory requirementsThe requirements described in this paragraph are the following: (A)The kinship navigator program is designed to assist kinship caregivers in learning about, finding, and using programs and services to meet the needs of the children they are assisting or raising, and their own needs, and to promote effective partnerships among public and private agencies to ensure kinship caregiver families are served.
 (B)The kinship navigator program is coordinated with other State or local agencies that promote service coordination or provide information and referral services, including the entities that provide 2–1–1 or 3–1–1 information systems where available, to avoid duplication or fragmentation of services to kinship care families.
 (C)The kinship navigator program is planned and operated in consultation with kinship caregivers and organizations representing them, youth raised by kinship caregivers, relevant government agencies, and relevant community-based or faith-based organizations.
 (D)The kinship navigator program establishes information and referral systems that link (via toll-free access) kinship caregivers, kinship support group facilitators, and kinship service providers to—
 (i)each other; (ii)eligibility and enrollment information for Federal, State, and local benefits;
 (iii)relevant training to assist kinship caregivers in caregiving and in obtaining benefits and services; and
 (iv)relevant legal assistance and help in obtaining legal services. (E)The kinship navigator program provides outreach to kinship care families, including by establishing, distributing, and updating a kinship care website, or other relevant guides or outreach materials.
 (F)The kinship navigator program promotes— (i)partnerships between public and private agencies, including schools and universities, community-based or faith-based organizations, and relevant government agencies, to increase their knowledge of the needs of kinship care families and other individuals who are willing and able to assist parents to help prevent children from entering foster care or to be foster parents; and
 (ii)improved services for such families and individuals. (2)Additional activitiesIn addition to meeting the requirements described in paragraph (1), a grant under this section may be used to assist a kinship navigator program in—
 (A)establishing and supporting a kinship care ombudsman with authority to intervene and help kinship caregivers access services;
 (B)supporting any other activities designed to assist kinship caregivers in obtaining benefits and services to improve their care­giv­ing, including in-person supportive services;
 (C)negotiating, managing, and implementing agreements to enable the kinship navigator program obtain data from the information systems used to carry out a State program funded under part A, or a State plan developed in accordance with this subpart, or approved under subpart 2 of this part; and
 (D)public education and awareness of kinship placement and processes. (c)ApplicationsIn order to receive a grant under this section, a State, Indian tribe, tribal organization, tribal consortium, or community-based organization shall submit to the Secretary an application, at such time and in such manner as the Secretary shall require, that contains the following:
 (1)A description of how the grant will be used to develop, enhance, or evaluate kinship navigator programs that meets the requirements of subsection (b)(1), and whether the State or tribal entity intends to carry out any of the activities described in subsection (b)(2).
 (2)A description of how kinship caregivers and the children they care for will be identified and an initial projection of the number of children and kin caregivers that will be served.
 (3)A description of how the State or tribal entity intends to make its kinship navigator program available as broadly as possible, including on a statewide (or, in the case of a tribal entity, multi-State) basis whenever possible.
 (4)A description of how the State intends to sustain the kinship navigator program after the end of the grant funding, including through use of funding available under section 474(a)(7).
 (5)An assurance that the State, Indian tribe, tribal organization, tribal consortium, or community-based organization will cooperate fully with any evaluation provided for by the Secretary with respect to grants made under this section.
 (6)Any other information that the Secretary may require. (d)Grant allotments and payments (1)Allotments to States, tribes, or community-based organizationsSubject to the succeeding paragraphs of this subsection, from the amounts appropriated to carry out this section for a fiscal year, after the application of the amounts reserved under subsection (e) for the fiscal year, the Secretary shall allot to each State that has submitted an application for a grant under this section (and to each Indian tribe, tribal organization, or tribal consortium that has submitted an application for a grant to be paid from an allotment under this paragraph) for the fiscal year an amount equal to the sum of—
 (A)$200,000; and (B)the product of—
 (i)the amount remaining after making the reservations required under subsection (e), and allotting the amount described in subparagraph (A) to each such State and each such Indian tribe, tribal organization, or tribal consortium, for the fiscal year; and
 (ii)the proportion that the number of children in the State, Indian tribe, tribal organization, or tribal consortium for the fiscal year bears to the total number of children for all the States (and all the Indian tribes, tribal organizations, and tribal consortia provided with a grant paid from an allotment under this paragraph) for the fiscal year.
 (2)Allotments to certain territoriesIn the case of an allotment determined under paragraph (1) for the United States Virgin Islands, Guam, American Samoa, or the Northern Mariana Islands, the Secretary may reduce the amount of the allotment based on the need of the territory, but not below a minimum amount that the Secretary determines is sufficient to enable the territory to carry out the purposes of a grant made under this section.
 (3)Indian tribes or tribal consortiaFrom the amount reserved under subsection (e)(1) for a fiscal year, the Secretary shall allot to each Indian tribe, tribal organization, and tribal consortium that has submitted an application for a grant under this section (other than from an allotment under paragraph (1)) for the fiscal year an amount that bears the same ratio to such reserved amount as the number of children in the Indian tribe, tribal organization, or tribal consortium for the fiscal year bears to the total number of children in all Indian tribes and tribal organizations that have submitted an application for a grant under this section (other than from an allotment under paragraph (1)) for the fiscal year, as determined by the Secretary on the basis of the most current and reliable information available to the Secretary. If a consortium of Indian tribes applies and is approved for a grant under this section, the Secretary shall allot to the consortium an amount equal to the sum of the allotments determined for each Indian tribe and tribal organization that is part of the consortium.
 (4)PaymentsPayments of grants under this section may be made in advance or by way of reimbursement, and in such installments, as the Secretary may determine, and shall be made on such conditions as the Secretary finds necessary to carry out the purposes of the grants.
 (5)Availability of fundsAmounts allotted under this subsection to a State, an Indian tribe, a tribal organization, a tribal consortium, or a community-based organization for a fiscal year shall remain available for expenditure through the end of the succeeding fiscal year.
 (6)No matching payment requiredNo matching payment shall apply to the grants made under this section. (e)Reservations of funds (1)Indian tribes, tribal organizations, or tribal consortiaThe Secretary shall reserve 5 percent of the funds appropriated for a fiscal year to carry out this section, for grants to Indian tribes, tribal organizations, or tribal consortia not provided a grant from an allotment under subsection (d)(1) for the fiscal year.
 (2)Technical assistance, evaluations, and guidanceThe Secretary shall reserve 5 percent of the funds appropriated for a fiscal year to carry out this section to provide technical assistance, evaluations emphasizing community-based par­ti­ci­pa­tory methods that align programs with local knowledge and community values, and guidance to grantees, and to carry out, by grant, contract, or interagency agreement, cross-site evaluations for purposes of identifying evidence-based practices criteria that will qualify for payment under section 474(a)(7).
 (f)Authorization of appropriationsIn addition to any amounts otherwise appropriated to carry out this subpart, there are authorized to be appropriated to the Secretary for purposes of making grants under this section, $15,000,000 for each of fiscal years 2020 and 2021, to remain available until expended.
 (g)DefinitionsIn this section: (1)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given such terms in section 428(c).
 (2)StateThe term State has the meaning given that term in section 1101 for purposes of this title and includes the Northern Mariana Islands..
			(b)Conforming amendments
 (1)Section 474(a)(7) of such Act (42 U.S.C. 674(a)(7)) is amended by striking section 427(a)(1) and inserting section 427(b)(1). (2)Section 476 of such Act (42 U.S.C. 676) is amended—
 (A)in subsection (c)(2)(A)(ii)— (i)in subclause (I), by striking and after the semicolon; and
 (ii)by inserting after subclause (II) the following:  (III)Indian tribes, tribal organizations, or tribal consortia seeking to develop and enhance kinship navigator programs, or to evaluate such programs, in order to promote their use by tribal entities, and to advance the knowledge and use of kinship navigator programs that meet the evidence-based practices to qualify for payments under section 474(a)(7) and the requirements described in section 427(b)(1); and; and
 (B)in subsection (d)(2), by striking section 427(a)(1) and inserting section 427(b)(1). (c)Technical amendments (1)Section 428(c) of such Act (42 U.S.C. 628(c)) is amended by striking by subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b), respectively and inserting under section 4 of the Indian Self Determination and Education Assistance Act (25 U.S.C. 5304).
 (2)Section 479B(a) of such Act (42 U.S.C. 679c(a)) is amended by striking 450b and inserting 5304. (d)Effective dateThe amendments made by this section shall take effect on October 1, 2019.
			